 

@ 00 -J O\ U'l -ll- UJ N *_‘ `

l\Jl\)I\.}l\.) -[\))--*r-\>-`\)-a»--\)-l)-*»-\»-\»-\

Case 2:18~cr-00109~JLR Documen.t 24~1 Filed 02/14/19 Page 1 of 1

THE HONORABLE ]AMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON

AT SEATTLE

UNITED STATES OF AMIERICA, No. CR 18-109JLR

Plaintiff,

) ORDER GRANTING
v. ' MOTION TO SEAL SUPPLEMENTAL
LETTER OF SUPPORT TO

LEAH ELANA MYERS ON, SENTENClNG MEMORANDUM

Defendant. §

 

 

 

THIS MATTER has come before the undersigned on the motion of Leah
Myerson to file her Supplemental Letter of Support to her Sentencing Memorandum
under seal. The Court has considered the motion and records in this case and finds there
are compelling reasons to file this document under seai.

IT IS THEREFORE ORDERED that MS. Myerson’s Supplemental Letter of -

Support to her Sentencing Memorandum be filed under seal.

DONE this iga day of §§ k. , 2019.

JRMES L. BART
UNrTED s `TES DIsTRICT JUDGE

 

 

Presented by:

's/ Vanessa Pai-Thompson
Federal Public Defender
Attorney for Leah Elana Myerso'n

(PROPOSED) ORDER GRANTING FEDERAL PUBLIC DEFENDER
MoTIoN sEALING sUPPLEMENTAL LETTER 1601 Fifth Aven_ue, Suite 7 00
011 sUPPORT TO sENTENclNe MEMO seattle Washmgmn 93101

(-USA v. Leah Myerson,' CR] S-lOQILR) - 1. (206) 553~1100

 

 

